                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON



 1                                                                  Feb 03, 2020
 2                                                                      SEAN F. MCAVOY, CLERK



 3
 4                                UNITED STATES DISTRICT COURT

 5                              EASTERN DISTRICT OF WASHINGTON
 6    UNITED STATES OF AMERICA,
                                                          No.   2:19-CR-0147-WFN-1
 7                                 Plaintiff,
                                                          ORDER DISMISSING INDICTMENT
 8              -vs-
 9    ELEUTERIO VASQUEZ-DE JESUS,
10                                 Defendant.
11
12              Pending before the Court is the Government's Motion for Order of Dismissal pursuant
13   to Rule 48(a). ECF No. 36. The Court has reviewed the file and Motions and is fully
14   informed. Accordingly,
15              IT IS ORDERED that:
16              1. The Government's Motion for Order of Dismissal pursuant to Rule 48(a), filed
17   January 30, 2020, ECF No. 36, is GRANTED.
18              2. The Indictment is DISMISSED WITHOUT PREJUDICE.
19              3. The Government's Motion to Expedite Hearing, filed January 30, 2020, ECF
20   No. 37, is GRANTED.
21              4. All other pending motions are MOOT.
22              The District Court Executive is directed to file this Order and provide copies to
23   counsel.
24              DATED this 3rd day of February, 2020.
25
26
27                                                     WM. FREMMING NIELSEN
     01-31-20                                   SENIOR UNITED STATES DISTRICT JUDGE
28


     ORDER DISMISSING INDICTMENT
